 

Exhibit 10.3

 

EXCHANGE AGREEMENT

 

THIS EXCHANGE AGREEMENT (this “Agreement”) is dated as of the 28th day of June,
2018 (the “Effective Date”), by and between Bionik Laboratories Corp., a
Delaware corporation (the “Company”), and RGD Investissements S.A.S (the
“Holder”).

 

WHEREAS, the Holder beneficially owns and holds that certain (i) Promissory
Note, dated as of April 12, 2018, issued by the Company, in the principal amount
of $420,000 (the “$420K Note”), (ii) Promissory Note, dated as of April 26,
2018, issued by the Company, in the principal amount of $500,000 (the “$500K
Note”), (iii) Promissory Note, dated as of May 10, 2018, issued by the Company,
in the principal amount of $190,000 (the “$190K Note”), (iv) Promissory Note,
dated as of May 24, 2018, issued by the Company, in the principal amount of
$590,000 (the “$590K Note”), (v) Promissory Note, dated as of June 12, 2018,
issued by the Company, in the principal amount of $100,000 (the “$100K Note”),
and (vi) Promissory Note, dated as of June 22, 2018, issued by the Company, in
the principal amount of $160,000 (the “$160K Note” and, collectively with the
$420K Note, the $500K Note, the $190K Note, the $590K Note, and the $100K Note,
the “Notes”).

 

WHEREAS, the Holder desires to exchange all of the Notes, including accrued but
unpaid interest on the Notes through June 28, 2018, for one of the Company’s
Convertible Promissory Notes (the “Exchange Security”) pursuant to the Company’s
convertible note offering of up to $6,000,000 (the “Offering”), and the Company
desires to issue the Exchange Security in exchange for all of the Notes, all on
the terms and conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the terms and conditions contained herein,
and other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the Company and the Holders hereby agree as follows:

 

Section 1. Exchange. On the Effective Date, subject to and upon the terms and
conditions set forth in this Agreement, the Holder shall surrender to the
Company the Notes and all of the rights, covenants, agreements and obligations
set forth therein or contemplated thereby, including but not limited to any
interest accrued and unpaid on the principal amount of the Notes (collectively,
the “Rights”), and, in exchange therefore, the Company shall issue to the Holder
the Exchange Security, with an issue date as of the Effective Date. The Exchange
Security shall be substantially the same as the convertible promissory notes
issued by the Company pursuant to the Offering. Upon the Effective Date, the
Holder will not have any interest or title in or to any of the Notes or the
Rights.

 

Section 2. Ownership and Interest. The Holder is the record and beneficial owner
of each of the Notes and the Rights, free and clear of all liens, charges,
pledges, security interests, claims, mortgages, options, encumbrances, rights of
first refusal, conditions, covenants, and other restrictions (other than any
restrictions under the Securities Act of 1933, as amended, or state securities
laws).

 

Section 3. Applicable Law. This Agreement shall be construed in accordance with
and governed by the laws of the State of Delaware without regard to its conflict
of law rules.

 



 

 

 

Section 4. Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature shall be
considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not a facsimile
signature.

 

Section 5. Headings. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.

 

Section 6. Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

 

Section 7. Entire Agreement; Amendments. This Agreement and the Exchange
Security supersede all other prior oral or written agreements between the
Holder, the Company, their affiliates and persons acting on their behalf with
respect to the matters discussed herein, and this Agreement and the instruments
referenced herein contain the entire understanding of the parties with respect
to the matters covered herein and therein and, except as specifically set forth
herein or therein, neither the Company nor the Holder makes any representation,
warranty, covenant or undertaking with respect to such matters; provided,
however, that all representations and warranties contained in that certain
Subscription Agreement, dated as of the Effective Date and executed and
delivered by the Holder, shall be incorporated herein. No provision of this
Agreement may be amended other than by an instrument in writing signed by the
Company and the Holder. No provision hereof may be waived other than by an
instrument in writing signed by the party against whom enforcement is sought.

 

Section 8. Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and assigns.
The Holder may not assign any of its rights hereunder without the prior written
consent of the Company.

 

Section 9. No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.

 

Section 10. Further Assurances. Each party shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
any other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

[Signature Pages Follow]

 

2 

 

 

IN WITNESS WHEREOF, the parties have executed this Exchange Agreement as of the
date first written above.

 



  BIONIK LABORATORIES CORP.                             By: /s/ Eric Dusseux    
Name:  Eric Dusseux     Title:  CEO                     RGD INVESTISSEMENTS
S.A.S                             By: /s/ Remi Gaston-Dreyfus     Name:  Remi
Gaston-Dreyfus     Title: CEO  



 



3 

